EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Timothy Maier (Registration No. 51,986) on April 22, 2021 and May 11, 2021. 

The claims had been amended as following:
12.	(Currently Amended) A method for controlling a display apparatus, 

	receiving, on the control device, from a sensor device, a signal, identifying, with the control device, based on the signal,  at least one of a color and a brightness of a projection background, and determining, based on the signal, if there has been a relative movement between the projection background and a projection surface, 
	wherein the signal is generated depending on each of: at least one of a color and a brightness, detected by means of the sensor device, of a surface of a vehicle in front in a predetermined distance range in front of the motor vehicle, said surface serving as a projection background on which the piece of information is depicted and a magnitude and direction of alteration of at least one of a pitch angle and a roll angle of the motor vehicle detected by means of the sensor device,
	according to a predetermined sequence, checking, by means of the control device on the basis of the at least one of the detected color and the detected brightness of the surface, whether a predetermined perceptibility criterion for the depiction is met based on the at least one of the detected color and the detected brightness of the surface, and checking, by means of the control device on the basis of the respective current depiction of the piece of information and a determination of whether there has been a relative movement between the projection background and the projection surface, whether the predetermined perceptibility criterion for the depiction is met based on relative movement, and
	upon a determination that the perceptibility criterion is not met, based on at least one of the predetermined perceptibility criterion not being met based on the at least one of the detected color and the detected brightness of the surface and the predetermined perceptibility criterion not being met based on the relative movement, triggering the control device to autonomously perform a specific adjustment of the depiction of the piece of information, the specific adjustment comprising at least one of a height adjustment based on the signal and a rotation based on the signal, said specific adjustment altering the depiction to be depicted superimposed from the predetermined perspective on a second surface different from the surface, wherein said height adjustment comprises determining, with a scanning device of the motor vehicle, a contour of the vehicle in front, and controlling the height adjustment depending on the determined contour.
13.	(Currently Amended)	The method according to claim 12, wherein the method further comprises determining the specific adjustment of the depiction of the piece of information based on a predetermined perceptibility criterion to be met by the 
14.	(Canceled)
15.	(Currently Amended) The method according to claim 12, wherein by means of an active chassis of the motor vehicle, at least one of a pitch and a roll angle is at least one of the actively adjusted pitch angle and the actively adjusted roll angle corresponding to the signal provided to the control device, and the depiction of the piece of information is depicted as at least one ofadjusted in height and rotated opposite to a direction of adjustment of the at least one of the pitch angle and the roll angle.
16.	(Currently Amended) The method according to claim 12, wherein the scanning device is a laser scanner.  
17.	(Canceled)
at least one of an eye position and a field of view of a vehicle occupant, in particular a driver, of the motor vehicle is determined by means of a monitoring device, in particular by means of a camera, and the height adjustment of the depiction of the piece of information is controlled depending on the at least one of the eye position and the field of view.
19.	(Currently Amended) The method according to claim 12, wherein through the control of the rotation of the depiction of the piece of information, said piece of information is always depicted horizontally with respect to at least one of a respective gravity vector and a respective undersurface, on which the motor vehicle is moving or which is situated in front of the motor vehicle in a field of view of a vehicle occupant.
20.	(Canceled)
21.	(Canceled)

The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim 12 when taken in the context of the claims as a whole, especially the concept of according to a predetermined sequence, checking, by means of the control device on the basis of the at least one of the detected color and the detected brightness of the surface, whether a predetermined perceptibility criterion for the depiction is met based on the at least one 
At best the prior arts of record, specifically, Gurevich (US 20120224060 A1) teaches a computer implemented method correlating the signal with a color and/or a brightness of a projection background and/or with a relative movement between the projection background and a projection surface, and autonomously performing, as an alteration by the control device, a specific height adjustment and/or rotation of the depiction of the piece of information, which depends or depend on the signal; and 

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 12 as a whole.

Thus, claim 12 is allowed over the prior arts of record. Dependent claims 13, 15-16, and 18-19 are also allowable due to its dependency of independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.W./
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143